Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Roderick Undrea Williams, Appellant                  Appeal from the 8th District Court of
                                                     Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00027-CR        v.                         1323471). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Roderick Undrea Williams, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED SEPTEMBER 3, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk